

117 S2619 IS: Exposing Agricultural Trade Suppression Act
U.S. Senate
2021-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2619IN THE SENATE OF THE UNITED STATESAugust 5, 2021Mr. Marshall (for himself, Mr. Grassley, Ms. Ernst, Mr. Cornyn, and Mrs. Hyde-Smith) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo prevent States and local jurisdictions from interfering with the production and distribution of agricultural products in interstate commerce, and for other purposes.1.Short titleThis Act may be cited as the Exposing Agricultural Trade Suppression Act.2.Prohibition against interference by State and local governments with production or manufacture of items in other States(a)Definition of agricultural productsIn this section, the term agricultural products has the meaning given the term in section 207 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1626).(b)ProhibitionConsistent with the Commerce Clause of section 8 of article I of the Constitution of the United States, the government of a State or a unit of local government within a State shall not impose a standard or condition on the production or manufacture of any agricultural products sold or offered for sale in interstate commerce if—(1)the production or manufacture occurs in another State; and(2)the standard or condition is in addition to the standards and conditions applicable to the production or manufacture pursuant to—(A)Federal law; and(B)the laws of the State and unit of local government in which the production or manufacture occurs.3.Federal cause of action to challenge State regulation of interstate commerce(a)Definition of agricultural productsIn this section, the term agricultural products has the meaning given the term in section 207 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1626).(b)Private right of actionA person, including a producer, a transporter, a distributer, a consumer, a laborer, a trade association, the Federal Government, a State government, or a unit of local government, that is affected by a regulation of a State or unit of local government that regulates any aspect of 1 or more agricultural products that are sold in interstate commerce, including any aspect of the method of production, or any means or instrumentality through which 1 or more agricultural products are sold in interstate commerce may bring an action in the appropriate court to invalidate that regulation and seek damages for economic loss resulting from that regulation.(c)Preliminary injunctionOn a motion of the plaintiff in an action brought under subsection (b), the court shall issue a preliminary injunction to preclude the applicable State or unit of local government from enforcing the regulation at issue until such time as the court enters a final judgment in the case, unless the State or unit of local government proves by clear and convincing evidence that—(1)the State or unit of local government is likely to prevail on the merits at trial; and(2)the injunction would cause irreparable harm to the State or unit of local government.(d)Statute of limitationsNo action shall be maintained under this section unless the action is commenced not later than 10 years after the cause of action arose.(e)JurisdictionA person described in subsection (b) may bring an action under that subsection in—(1)the district court of the United States for the judicial district in which the person—(A)is affected by a regulation described in that subsection; or(B)resides, operates, or does business; or(2)any other appropriate court otherwise having jurisdiction. 